DETAILED ACTION
This office action is in response to the amendment received on December 22, 2020. Claims 1-10 remain pending in the application and have bene fully examined. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 

(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
Such claim limitation(s) is/are: drive apparatus is configured to measure displacement…, in claim 4.
Such claim limitation(s) is/are: drive apparatus is configured to dissipate heat…, in claim 5.
Such claim limitation(s) is/are: electromagnet is configured tune development of a magnetic field, in claim 6. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6, is Finally rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 6, discloses, that the electromagnet is configured, “tune development of a magnetic field.” However, it is unclear what the limitation of, “tune development of a magnetic field” actually discloses. Does the electromagnet merely have to provide a magnetic field? Is the magnetic field adjustable? How is the magnetic field “tune(d)”? Does turning the electromagnetic on and off provide the “tune devolvement” of the field? Note; if the device is initially off and subsequently turned on, does the electromagnet “tuned the development” of the field since it is now on? In order to expedite prosecution the examiner has interpreted the limitation “tune devolvement” as merely turning the field on or off. If the applicant meant to disclose another meaning than further clarification in the claims is required. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-10 are Finally rejected under 35 U.S.C. 103 as being unpatentable over Becker et al. (5471102) in view of Mask et al. (2008/0055028) and optionally further in view of Nightingale (4159659).

In reference to claim 1, Becker et al. disclose a contactless, motion-free microneedle drive apparatus for oscillating one or more microneedles comprising: a housing (under a first interpretation formed at 53 or under a second interpretation formed as 53/41/39) comprising a receiving end (under a first interpretation formed as the inner end of 53 connected to element 41, or under a second interpretation formed as the rightmost end of 30 as seen in Figures 3 and 5) adapted to detachably couple with a needle cartridge (under a first interpretation at 39 or under the second interpretation at 83) defining a substantially cylindrical socket (within 53 or within 43), the receiving end having a continuous surface forming an impervious barrier between the needle cartridge and the interior of the housing (Figures 2, 3 and 5), and a second end (at 13, as seen in Figure 3), wherein the receiving end and second end define an axis (i.e. a vertical axis coaxial to element 19, as seen in Figure 3) and at least one electromagnet (25/27) contained within the housing; wherein the at least one electromagnet is oriented to arguendo, that the needle is not formed with a ferrous component than Nightingale may be applied, which is discussed in further detail below. However, Mask et al. teach that it is old and well known in the art at the time the invention was made to provide a permanent magnet (at any one of 22a-22e or at 25a or 25b) that is attached (through the connection of parts 21, 44 and 42) to a bottom (i.e. lower portion of needle 41 or 14) of ferrous component (41 and Paragraph 41). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the dampening means, of Becker et al., with the known technique of attaching a permanent magnet to a bottom of the ferrous component, as taught by Mask et al., and the results would have been predictable. In this situation, one could provide a more advantageous device which more effectively drives the needle/ferrous component back and forth between repelling forces of the return magnets and which also provides frictionless springs which repel the end drive at 

		
In reference to claim 2, Becker et al. disclose that the at least one electromagnet defines a hollow cylinder (25, Figure 1), the hollow cylinder positioned to encompass at least a portion of the socket (Figure 3).  

In reference to claim 3, Becker et al. inherently disclose that the at least one electromagnet has a ferromagnetic core because the definition of “electromagnet” according to www.dictionary.com is defined as being; “a device consisting of an iron or steel core…” Thus, the electromagnet obviously includes a ferromagnetic core because iron or steel are both ferromagnetic materials. 



In reference to claim 7, Becker et al. disclose that the at least one electromagnet is controlled by electronic circuitry (Figure 6). 

In reference to claim 8, Becker et al. disclose a contactless, motion-free microneedle drive apparatus for oscillating one or more microneedles comprising: a housing (under a first interpretation formed at 53 or under a second interpretation formed as 53/41/39) comprising a receiving end (under a first interpretation formed as the inner end of 53 connected to element 41, or under a second interpretation formed as the rightmost end of 30 as seen in Figures 3 and 5) adapted to detachably couple with a needle cartridge (under a first interpretation at 39 or under the second interpretation at 83) defining a substantially cylindrical socket (within 53 or within 43), the receiving end having a continuous surface forming an impervious barrier between the needle cartridge and the interior of the housing (Figures 2, 3 and 5), and a second end (at 13, as seen in Figure 3), wherein the receiving end and second end define an axis (i.e. a vertical axis coaxial to element 19, as seen in Figure 3) and at least one electromagnet (25/27) contained within the housing; a needle cartridge comprising a cartridge housing (under a first interpretation at 39 or under the second interpretation at 83) having a needle nozzle (under the first interpretation at 83 or under the second interpretation at 91), a needle assembly comprising a needle slide (77) at least one needle (17) and a needle arguendo, that the needle is not formed with a ferrous component than Nightingale may be applied, which is discussed in further detail below. However, Mask et al. teach that it is old and well known in the art at the time the invention was made to provide a permanent magnet (at any one of 22a-22e or at 25a or 25b) that is attached (through the connection of parts 21, 44 and 42) to a bottom (i.e. lower portion of needle 41 or 14) of ferrous component (41 and Paragraph 41). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the dampening means, of Becker et al., with the known technique of attaching a permanent magnet to a bottom of the ferrous component, as taught by Mask et al., and the results would have been predictable. In this situation, one could provide a more 

In reference to claim 9, Becker et al. disclose a control unit, the control unit comprising a direct current output (31) adapted to supply electrical power to the at least one electromagnet; and electronic circuitry configured to programmatically control the electrical power (see abstract). 

In reference to claim 10, Becker et al. disclose a method of operating a microneedle system, the method comprising the steps of: providing an electromagnetically powered needle drive unit (25/27); providing a needle cartridge (39 or 83) having an axis (along its length) and a ferromagnetic driver (at 21, note; 21 must be ferromagnetic otherwise arguendo, that the needle is not formed with a ferrous component than Nightingale may be applied, which is discussed in further detail below. However, Mask et al. teach that it is old and well known in the art at the time the invention was made to provide a permanent magnet (at any one of 22a-22e or at 25a or 25b) that is attached (through the connection of parts 21, 44 and 42) to a bottom (i.e. lower portion of needle 41 or 14) of ferrous component (41 and Paragraph 41). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the dampening means, of Becker et al., with the known technique of attaching a permanent magnet to a bottom of the ferrous component, as taught by Mask et al., and the results would have been predictable. In this situation, one could provide a more advantageous device which more effectively drives the needle/ferrous component back and forth between repelling forces of the return magnets and which also provides frictionless springs which repel the end drive at each stroke thereby preventing wear from occurring and thus extending the useful life of the device. And, Nightingale teaches that it is old and well known in the art at the time the invention was made to form a needle assembly (17) including a needle shaft (77) .

Claim 4, is Finally rejected under 35 U.S.C. 103 as being unpatentable over Becker et al. (5471102) in view of Mask et al. (2008/0055028), optionally in view of Nightingale (4159659) and further in view of Baehr et al. (WO2016/202339, previously cited).

In reference to claim 4, Becker et al. disclose the claimed invention as previously mentioned above, but lack, measuring the displacement of a needle assembly contained within the needle cartridge. However, Baehr et al. teach that it is old and well known in the art at the time the invention was made to provide at least one Hall Effect sensor (46) placed proximal to a socket (within 24), wherein the Hall Effect sensor is fixedly attached inside a housing (2) to measure displacement of a needle/plunger (50) assembly contained within the needle cartridge (Page 20, Line 34-Page 21, Line 2 and Figure 4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device, of Becker et al., with the known technique of including the Hall Effect sensor, as taught by Baehr et . 

Claim 5, is Finally rejected under 35 U.S.C. 103 as being unpatentable over Becker et al. (5471102) in view of Mask et al. (2008/0055028), optionally in view of Nightingale (4159659) and further in view of Sakio et al. (2019/0249289). 

In reference to claim 5, Becker et al. disclose the claimed invention as previously mentioned above, but lack, dissipating heat generated by the at least one electromagnet into the environment outside of the housing distal to the receiving end. However, Sakio et al. teach that it is old and well known in the art at the time the invention was made to provide a heat pipe (7) in thermal communication with at least one electromagnet (3) and configured to dissipate heat generated by the at least one electromagnet into the environment outside of the housing distal to the receiving end (Paragraph 40). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device, of Becker et al., with the known technique of including the heat pipe, as taught by Sakio et al., and the results would have been predictable. In this situation, one could provide a more advantageous device which more effectively dissipates and discharges heat generated by an electromagnet to the outside thereby more effectively suppressing the temperature thus preventing damage from occurring to the components contained therein. 
Response to Arguments
Applicant’s arguments with respect to claims 1, 8 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Miller et al. (9393395) teaches that it is old and well known in the art to form dampening means from permanent magnets (70, 72, 74 and 76) which are connected to a bottom (at 20) of needle assembly (12, Column 4, Lines 30-49). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682.  The examiner can normally be reached on M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723